FILED
                            NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50293

               Plaintiff - Appellee,             D.C. No. 2:96-cr-00540-PA

  v.
                                                 MEMORANDUM *
TYREE ALLAN ROWE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Tyree Allan Rowe appeals from the 36-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rowe contends that his sentence, which is the statutory maximum, is

substantively unreasonable given the non-criminal nature of his violations. The

record reflects that the district court did not procedurally err and that, in light of the

totality of the circumstances, the district court did not abuse its discretion because

the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984,

991-93 (9th Cir. 2008) (en banc); see also United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007).

      AFFIRMED.




                                            2                                      09-50293